Citation Nr: 1445373	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss disability and, if so, whether the claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May1976.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript is associated with the VA electronic claims file.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

It is noted that, in addition to a paper claims file, the Veteran also has a VA electronic file that has been reviewed and includes the Board's November 2012 hearing transcript.  The Board has reviewed both the paper and electronic records in rendering this decision.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss was denied in an October 1976 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.
2.  The evidence is roughly in equipoise in regard to whether the Veteran has hearing loss disability related to noise exposure in service.

3.  The evidence is roughly in equipoise in regard to whether the Veteran has tinnitus related to noise exposure in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus are met.  8 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2013).  Accordingly, the Board will address the merits of the claims.


I.  Reopening Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, service connection for bilateral hearing was loss was denied in an unappealed October 1976 rating decision.  The Veteran was notified of that decision and the right to appeal.  The claim was denied as evidence showed no hearing loss disability for VA purposes.  Evidentiary submissions received since that rating decision includes a May 2012 VA examination report, showing hearing loss disability for VA purposes, and a private medical opinion dated in January 2012, showing that bilateral hearing loss is linked to noise exposure in service.  The Board finds that recent evidentiary submissions constitute new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran contends that he has bilateral hearing loss disability and tinnitus related to his active service.  Statements from the Veteran and a service buddy reflect that the Veteran was exposed to loud noises while working on the flight deck of an aircraft carrier in service.

Having carefully reviewed the evidence of record, the Board finds that the evidence of record, both for and against the claims, is roughly in equipoise and, therefore, service connection is warranted for hearing loss disability and tinnitus.

Weighing against the claims, the Veteran's service treatment records reflect no complaints or findings for hearing loss or ringing ears and report of VA examination dated in August 1976 reflects hearing thresholds within normal limits.  There were no complaints or findings for tinnitus at the August 1976 VA examination.  This coupled with the many years intervening this examination and the first documented findings for sensorineural hearing loss disability and tinnitus on VA examination in May 2010, weigh against the claims.  It is noted that report of VA examination dated in August 1976 is highly probative as this was prepared by a skilled audiologist after evaluation of the Veteran.

However, weighing in favor of the claims is service separation examination dated in May 1976, which showed some hearing loss, and the Veteran's report of hearing loss soon after service coupled with his post service statements and sworn testimony.  The Veteran's post service statements and testimony reflect a history of noise expsosure in service and hearing problems, diminished hearing acuity and ringing/buzzing ear, since service.  Also, in support of the Veteran's claims are the lay statements from a friend and former service buddy, which note hearing loss since the Veteran's return from service and that the Veteran had been exposed to loud noises in service from working on an aircraft carrier flight deck .  Similarly, the sworn testimony of the Veteran's wife of more than 30 years, noting her observations of his hearing difficulties after his service separation, support the Veteran's claims.  Lastly, the medical evidence of record includes a favorable medical opinion dated in January 2012 linking the Veteran's hearing loss with his period of active duty that weighs in favor of the claims.

The Board finds that the lay evidence in this case is competent and credible.  The Veteran is a consistent historian as demonstrated by his report of hearing loss dating to his original VA claim soon after service separation.  Also, the lay evidence is competent and credible as it pertains to first-hand observations of the Veteran's hearing difficulties since service separation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Therefore, the lay evidence is highly probative.

Additionally, the Board finds that the January 2012 private medical opinion is highly probative as it is both competent and credible, having been prepared by a certified audiologist after obtaining a medical history and conducting a hearing evaluation.  The January 2012 private medical opinion reflects that, given the history of noise exposure and date of onset of hearing loss symptoms and tinnitus, "hearing loss is as least likely as not (at least 50 percent probability) caused by or a result of military noise exposure."  He explained that "There is a high correlation between hearing loss, tinnitus and noise exposure."  The medical opinion is also probative as it include a medical rationale.

By contrast, the Board finds that the VA medical opinion dated in May 2010 has no probative value as it essentially reflects that a nexus opinion cannot be rendered because it would be speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993). See also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (An examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; however, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence).

Weighing the evidence of record, the Board finds that there is an approximate balance of the evidence in regard to the claims for service connection for hearing loss disability and tinnitus.  The record reflects the presence of a hearing loss disability as defined by 38 C.F.R. § 3.385, exposure to acoustic trauma in service, a competent and credible history of hearing loss and tinnitus since noise exposure in service, and a medical nexus opinion for the hearing loss claim.  However, the record also reflects no hearing loss disability as defined by VA soon after service separation and no documented complaints of tinnitus on VA examination in August 1976 coupled with many years intervening this examination and his first documented report of tinnitus and findings for a hearing loss disability.  Although there are no documented complaints of hearing problems during the many years intervening service and 2010, other than VA examination in 1976, the Board finds that the Veteran is credible because his history of noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

Accordingly, the claims are granted.



ORDER

The petition to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


